IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-70,513-01



EX PARTE CHRISTOPHER ANTHONY YOUNG




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 2005-CR-1183 IN THE
 187TH DISTRICT COURT FROM BEXAR COUNTY


	Per Curiam. HERVEY, J., not participating.  
 
 ORDER


	This is a post-conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071.
	In February 2006, a jury convicted Applicant of the offense of capital murder.  The
jury answered the special issues submitted under Article 37.071 of the Texas Code of
Criminal Procedure, and the trial court, accordingly, set punishment at death.  This Court
affirmed Applicant's conviction and sentence on direct appeal.  Young v. State, 283
S.W.3d 854 (Tex. Crim. App. 2009).
	Applicant presents twenty allegations in his application in which he challenges the
validity of his judgment and sentence.  The trial court held an evidentiary hearing and
entered findings of fact and conclusions of law recommending that the relief sought be
denied.	
	This Court has reviewed the record with respect to the allegations made by
applicant.  We adopt the trial judge's findings and conclusions.  We also note that
grounds thirteen, fourteen, sixteen, seventeen, eighteen, nineteen, and twenty are
procedurally barred.  See Ex parte Goodman, 816 S.W.2d 383 (Tex. Crim. App. 1991);
Ex parte Banks, 769 S.W.2d 539 (Tex. Crim. App. 1989).  Therefore, based upon the trial
court's findings and conclusions and our own review, we deny relief. 
	IT IS SO ORDERED THIS THE 5TH DAY OF JUNE, 2013.
 
Do Not Publish